

116 HR 1205 IH: Keep Congress Working Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1205IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mrs. Murphy (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget Act of 1974 to prohibit an adjournment for a period of more than
			 12 hours in the event of a lapse in appropriations.
	
 1.Short titleThis Act may be cited as the Keep Congress Working Act. 2.Limitation on adjournmentSection 309 of the Congressional Budget Act of 1974 is amended by inserting (a) July Recess.— and by adding at the end the following new subsection:
			
 (b)Motion To adjourn during lapses in appropriationsIt shall not be in order in the House of Representatives or the Senate to adjourn for a period of more than 12 hours during any lapse in appropriations for all or part of the Government..
 3.Waivers and appealsSubsections (c)(1) and (d)(2) of section 904 of the Congressional Budget Act of 1974 are amended by inserting 309(b), after 306,.
		